OPINION — AG — **** TEACHERS RETIREMENT SYSTEM _ RELATION TO PAYMENTS TO TAX SHELTERED ANNUITY PLAN **** THE REGULAR CONTRIBUTIONS UNDER THE PROVISIONS OF 70 O.S. 1970 Supp., 17-108 [70-17-108] (1)(A) ARE TO BE MADE ON THE BASIS OF A PERCENTAGE OF THE TOTAL "EARNABLE COMPENSATION" OF THE TEACHER PRIOR TO REDUCTION FOR VOLUNTARY PAYMENT INTO TAX SHELTERED ANNUITY PLANS. THE INDIVIDUAL TEACHER MAY PAY INTO THE TEACHER RETIREMENT SYSTEM THE AMOUNT OF MONEY WHICH BY ERROR OF HER "EMPLOYER" WAS NOT DEDUCTED AND PAID INTO THE TEACHERS RETIREMENT SYSTEM, THUS GIVING THE TEACHER ALL THE BENEFITS TO WHICH SHE WOULD HAVE OTHERWISE BEEN ENTITLED. THERE IS NO PROVISION FOR THE PAYMENT OF THE INTEREST WHICH THE CONTRIBUTIONS REFERRED TO ABOVE WOULD HAVE EARNED HAD IT BEEN ON DEPOSIT WITH THE TEACHERS RETIREMENT SYSTEM. THERE IS NO DISTINCTION IN THE LAW WITH RESPECT TO AN INDIVIDUAL TEACHER WHO HAS ALREADY RETIRED AND FOR WHOM RESERVES HAVE ALREADY BEEN CALCULATED. CITE: 70 O.S. 1970 Supp., 17-110 [70-17-110] (GARY BUSH) ** SEE OPINION NO. 93-664 (1994) **